 

Exhibit 10.124

 

FOURTH MODIFICATION OF LEASE

 

This Fourth Modification of Lease made as of this _ day of January. 2006 by and
between JEFFREY MANAGEMENT CORP. AS MANAGER FOR FRENCH PARTNERS LLC AND NEW YORK
FRENCH BUILDING CO-INVESTORS, LLC, TENANTS-IN-COMMON, having an address at 7
Penn Plaza, New York, New York, 10001 (hereinafter referred to as the
"Landlord") and JEAN PHILIPPE FRAGRANCES, LLC, having an address at 551 Fifth
Avenue, New York, New York, 10176, (hereinafter referred to as the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord's predecessor in interest and Tenant's predecessor in interest
have entered into a certain lease dated January 13, 1992,as amended by
Modification of Lease dated June 17, 1994. Second Modification of Lease dated
April 30, 1997 and Third Modification of Lease dated June 17, 2002 (hereinafter
collectively referred to as the "Lease”) for a portion of the fifteenth (15th)
floor (hereinafter referred to as the "Current Demised Premises") in the
building known as 551 Fifth Avenue, collectively known as Suite 1522, New York,
New York 10176 (hereinafter referred to as the "Building").

 

WHEREAS, Tenant wishes to lease additional space on the fifteenth (15th) floor,
known as Suite 1502, as more fully indicated on the attached Exhibit "A", from
the Landlord (hereinafter referred to as the "Additional Space") and Landlord is
willing to lease said Additional Space to Tenant.

 

NOW THEREFORE. in consideration of these promises, mutual covenants and
agreements contained herein and other good and valuable: consideration, receipt
of which is hereby acknowledged the parties hereby agree as follows:

 

 

 

 

I.                          Commencing March 1, 2006

 

A.                     The Additional Space and the Current Demised Premises
shall be together known as the Demised Premises (hereinafter referred to as the
"Demised Premises").

 

B.                     The billing for the Additional Space shall be separate
and apart from the billing for the Current Demised Premises and accordingly the
annual rent rate for the Additional Space only shall be as more fully indicated
on the attached Exhibit "B".

 

II.                         Article 35A of the Lease shall be amended in
connection with the Additional Space only so that Tenant shall pay .30 percent
of any increase in any of the items included in the "Real Estate Taxes" and on
the sixth (6th) line carrying over to the seventh (7th) line the Base Tax Year
in connection with the Additional Space only shall be "July 1, 2006 through June
30, 2007.

 

III.                        With regard to the Additional Space only, landlord
shall provide electric energy to the Tenant on a "rent inclusion" basis in
accordance with Article 378 of the lease. The Annual Rent set forth in Exhibit
"B”, includes the annual amount of $3,900..00 for electric energy on a rent
inclusion basis for the Additional Space only. All of the terms of Article 37 of
the Lease, including but not limited to the purchase of electric energy and the
increase in the cost of the purchase of Building electricity above $3,900.00,
shall be applicable for the Additional Space.

 

IV.                         Tenant agrees to accept the Additional Space in its
"as is" condition except landlord agrees to demolish the Additional Space.

 

V.                           Article 36 of the lease shall be amended in
connection with the Additional Space only so that in subparagraph (b) the term
"Base Operating Period", as it applies to the Additional Space only shall mean
the calendar year commencing January 1, 2006. Subparagraph (e) shall be amended
so that the term “Tenant's Proportionate Share" In connection with the
Additional Space only shall mean 30%.

 

VI.                         Tenant represents that it has dealt with no broker
other than Jeffrey Management Corp. Tenant agrees to indemnify and hold Landlord
harmless (including attorneys' fees) from and against any and all claims for
brokerage commissions made by any other party claiming to act for or on behalf
of Tenant concerning this transaction.

 

 

 

 

VII.                      The Limited Guaranty, attached hereto and marked
Exhibit"C" is incorporated into and made a part of the Lease.

 

VIII.                    This Fourth Modification of Lease shall be binding upon
and Inure to the benefit of the parties hereto, their respective heirs, legal
representatives, successors and permitted assigns.

 

IX.                       Except as herein expressly modified, all terms,
convenants and conditions of the Lease are hereby ratified and certified in all
respects thereto.

 

IN WITNESS WHEREOF the parties hereto have executed this instrument as of the
day first above written.

 

JEFFREY MANAGEMENT CORP. AS

MANAGER FOR FRENCH PARTNERS LLC

AND NEW YORK FRENCH BUILDING CO-

INVESTORS, LLC, TENANTS-IN-COMMON

 

By: [/s/_________]

 

JEAN PHILIPPE FRAGRANCES LLC

 

INTER PARFUMS, INC., SOLE MEMBER

 

By: /s/  RUSSELL GREENBERG  





 

RUSSELL GREENBERG

 

EXECUTIVE VICE PRESIDENT

 

EXHIBIT “A”

 

[Floor Plan Omitted]

 

EXHIBIT “B”

 

Jean Philippe Fragrances, L.L.C.

 

Term:  Monthly:   Annual Rent:              3/1/2006 - 2/28/2013  $4,241.67  
$50,900.00 

 

 

 

 

EXHIBIT “C”

 

LIMITED GUARANTY

 

The undersigned Inter Parfums, Inc., a Delaware corporation, (“Guarantor”) as
additional consideration for JEFFREY MANAGEMENT CORP. AS MANAGER FOR FRENCH
PARTNERS LLC AND NEW YORK FRENCH BUILDING CO-INVESTORS, L.L.C.,
TENANTS-IN-COMMON, Landlord, entering into a Fourth Modification of Lease that
modifies the Lease dated January 13, 1992, Modification of Lease dated June 17,
1994, Second Modification of Lease dated April 30, 1997, and Third Modification
of Lease dated June 17, 2002 (collectively the original lease and all four (4)
modification agreements are hereinafter referred to as the “Lease”) with JEAN
PHILIPPE FRAGRANCES, LLC, as Tenant, with respect to premises located in 551
FIFTH AVENUE, NEW YORK, NEW YORK, 10176, more fully described in the Fourth
Modification of Lease of eve date herewith, hereby personally guarantees to
Landlord the payment of all Annual Rent and additional rent and other charges
due to Landlord under the Lease or otherwise, which accrues up to and until the
date on which the Demised Premises are vacated and the keys and possession of
the Demised Premises are turned over to Landlord and are available for
re-renting provided, however, that Tenant has given Landlord thirty (30) days
prior written notice of the date on which the Demised Premises will be so
vacated and that all items of repair and maintenance of the Demised Premises
under the Lease to be performed by the Tenant have been performed. Guarantor
hereby agrees that any repair and maintenance necessary to be performed to the
Demised Premises due to the willful misconduct or gross negligence of Tenant,
shall be performed by the Guarantor, prior to the vacating of the Demised
Premises.

 

I addition, should the term of the Lease end by virtue of the Tenant’s default,
the Tenant’s property, fixtures and installations and any and all property
fixtures and installations which the Tenant has permitted to be brought upon the
premises or installed in the premises, which may be required to be removed at
the expiration or termination of Tenant’s occupancy in accordance with the terms
of the Lease, shall be removed by the Tenant at or prior to such termination
and, if not so removed, the undersigned Guarantor agrees to reimburse Landlord
for any and all expenses in connection therewith, and to hold the Landlord
harmless from any claims or liability in connection with such removal. This
Guaranty shall not include a guarantee of the obligation of the Tenant to
replace any item beyond repair other than plate glass, but shall include such
guarantee or replacement in the event that such replacement is necessitated by
the acts or omissions of the Tenant, its agents, employees, or invitees, or by
failure of the Tenant to make timely repairs.

 

 

 

 

The Guarantor executes this Guaranty knowing that the Landlord will rely upon
the same in entering into said Agreement of Lease.

 

Guarantor further understands and agrees that:

 

1.                  Landlord may (but is not obligated to) first look to the
Guarantor for any Annual Rent, additional rent, or other guaranteed obligations
of Tenant, before applying any security monies held under this Lease. In such
event, Guarantors would be obligated to pay to Landlord any Annual rent and/or
additional rent, and perform any of the above obligations prior to Landlord’s
applying any security held.

 

2.                  The Guarantor may, at Landlord’s option, be joined in any
action or proceeding commenced by Landlord against Tenant in connection with and
based upon any covenants and obligations in said Lease, which have been
guaranteed by guarantor, and that the undersigned hereby waives any demand by
Landlord and/or prior action by Landlord of any nature whatsoever against
Tenant.

 

3.                  This Guaranty shall remain and continue in full force and
effect notwithstanding the alteration of the said Lease by the parties thereto
whether prior to or subsequent to the execution hereof and as to any renewal,
extension, modification or amendment of said Lease and as to any assignment of
Tenant’s interest in said lease, and the Guarantors do hereby waive notice of
any of the foregoing and agree that the liability of the Guarantors hereunder
shall not be discharged, in whole or in part thereby, and shall be based upon
the obligations set forth in said Lease as the same may be altered, renewed,
extended, modified, amended, or assigned.

 

4.                  Guarantor’s obligations hereunder shall remain fully binding
although Landlord may have waived one or more defaults by Tenant, extended the
time of performance by Tenant, released, returned or misapplied other collateral
given later an additional security (including other guarantees) and released
Tenant from the performance of its obligations under such Lease.

 

 

 

 

5.                  This Guaranty shall remain in full force and effect
notwithstanding the institution by or against Tenant of bankruptcy,
reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disaffirmance of said Lease in an such proceedings or otherwise.

 

6.                  If this Guaranty is signed by more than one party, their
obligations shall be joint and several and of the release of one of such
guarantors shall not release any other of such guarantors.

 

7.                  This Guaranty shall be applicable to and binding upon the
heirs, representatives, successors and assigns of Landlord, Tenant and
Guarantors.

 

8.                  This Guaranty shall be interpreted in accordance with the
laws of the state of New York. Guarantors agree to submit to the jurisdiction of
the State of New York.

 

Signed by Guarantor this ______ day of February, 2006

 

INTER PARFUMS, INC. a Delaware

Corporation

 

By: /s/ Russell Greenberg  

 

Russell Greenberg, Executive VP

Tax Pay ID No.:      13-3275609

 

551 Fifth Avenue

 

New York, NY 10176

 

/s/  

 

Witness

 

 

 